DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/21 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the previous 102, 103 and double patenting rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejections are necessitated by applicant’s amendments.
The 35 USC 112(f) interpretation was not challenged by the applicant and thus is considered proper. See previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101507493 B1 (published on 3/30/2015, hereinafter Lee; citations are to the English translation included with this office action) in view of Mohn et al. (US 2014/0052199, hereinafter Mohn).
Regarding claims 1, 2, 8, 10 and 11, Lee discloses an electrical stimulation apparatus 10 (see abstract and figure 1). An electrode module 20 is configured to receive current for applying electrical stimulation to a skin of a user from a current providing part 70 (see 3rd full paragraph on page 8, figures 2 and 3). A plurality of monitoring electrodes 40 are positioned spaced apart from each other on an electrode surface of the electrode module, wherein current flows from the electrode module to the plurality of monitoring electrodes (figures 2-7 and 1st and 2nd full paragraphs on page 10). A current monitoring part 80 is configure to monitor current flowing to each of the plurality of monitoring electrodes and sends the results of the monitoring to processor 60 (see 4th full paragraph on page 10 and 1st-4th full paragraphs on page 16). Lee discloses that when the current monitoring part 80 indicates that a current is not less (i.e., greater) than a predetermined reference current amount the current flowing to each/any of the monitoring electrodes is interrupted/adjusted by adjusting a size of a variable resistor 52 (see the 4th full paragraph of page 10 through the 2nd full paragraph on page 11, the 2nd and 3rd full paragraphs on page 13 and the paragraph overlapping pages 13 and 14). 
However, Lee is silent as to the device including an interface part for receiving information from the user and processor and for outputting information. Lee is also silent as to the processor generating an alarm signal indicative of operational error to the interface part when the current is less or greater than the predetermined current amount. Attention is directed to Mohn, which discloses an electrical stimulation apparatus (see abstract and par. 0032) and thus is analogous art with Lee. Mohn further discloses monitoring the current delivered to electrodes 40 and comparing the detected current to a predetermined current amount (par. 0047). When the detected current is less or greater than the predetermined current amount, an alarm signal is sent by a processor 5,7 to a display module 36 on an interface part 2 that also includes an input device for receiving information from a user (par. 0030 and 0047-0048 and figures 1 and 4). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Lee to include an interface part for receiving information from the user and processor and for outputting information, and for the processor to generate an alarm signal indicative of operational error to the interface part when the current is less or greater than the predetermined current amount as taught by Mohn in order to keep a user apprised of the operational status of the apparatus and ensure patient safety, and because the alarm can act as an alternative and/or addition to disabling stimulation, depending on the severity of the situation (par. 0047-0048 of Mohn for motivation).
Regarding claims 3-5, Lee, as described above, discloses the applicant’s basic invention, but it silent as to their being multiple electrode modules and that the electrode module acts as an anode. However, as seen in figure 1 of Lee, the electrical stimulation apparatus shows two identically shaped projections:

    PNG
    media_image1.png
    579
    547
    media_image1.png
    Greyscale

While only one of these is labelled as an electrode module 20, utilizing the other structure for the same purpose would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date in order to stimulate multiple parts of the patient simultaneously and improve efficiency. Additionally, Lee discloses that the electrode structure may be divided into a plurality of areas, such that each area could be considered its own electrode module (par. 0068). It has been held by the Deferal Circuit, applying KSR, that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009). Finally, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). IN this case, including additional, equivalent electrode modules would not produce a new and unexpected result, but would merely create multiple electrode modules of known functionality that could stimulate different areas of the user simultaneously.
Regarding the limitation that an electrode module is an anode, one of ordinary skill in the art would know that an electrode can either be an anode or a cathode. Since there are only these two options, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to try using the electrode of Lee as both an anode and a cathode, since Lee is silent as to which one it is in his disclosure, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (See KSR). 

Regarding claims 6 and 7, Lee discloses a hydrogel patch 30 (see paragraph overlapping pages 8 and 9) having a surface that contacts the user and another surface that covers the plurality of monitoring electrodes, wherein the current is transmitted from the plurality of monitoring electrodes to the user through the patch (see 3rd and 4th full paragraphs on page 8)
Regarding claims 12-15, Lee discloses that when the current monitoring part 80 indicates that a current delivered to a monitoring electrode 40 is not less (i.e., greater) than a predetermined rate (which is inherently a different ratio) delivered to another monitoring electrode, the current flowing to each/any of the monitoring electrodes is interrupted/adjusted by adjusting a size of a variable resistor 52 (see the 4th full paragraph of page 10 through the 2nd full paragraph on page 11, the 2nd full paragraph on page 13, the 1st and 2nd full paragraphs on page 14 and the paragraph overlapping pages 14 and 15). In view of the combination with Mohn above, an alarm signal would be generated, as well.
Regarding claims 16 and 17, Lee further discloses monitoring a voltage applied to the monitoring electrodes and interrupting current if the voltage is not less (i.e., greater) than a predetermined reference voltage (see the 4th full paragraph of page 10 through the 2nd full paragraph on page 11, pages 13-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0184779; par. 0009.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792